704 S.E.2d 807 (2011)
In the Matter of Lynn McNeese SWANK.
No. S11Y0223.
Supreme Court of Georgia.
January 24, 2011.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Ronald E. Smith, Jonesboro, for Swank.
PER CURIAM.
This disciplinary matter is before the Court on a Request for Suspension Pending the Resolution of Pending Criminal Charges filed by Lynn McNeese Swank (State Bar No. 498450). Swank is currently facing felony criminal charges in the Superior Court of Fulton County. The facts related to those charges are related to the facts alleged in a Notice of Discipline seeking Swank's disbarment that was filed by the Office of General Counsel of the State Bar of Georgia, at the direction of the Investigative Panel of the State Disciplinary Board. Swank timely rejected the Notice of Discipline. Swank requests that the Court enter a temporary order of suspension of her license to practice law while the criminal charges are pending. She contends that if the disciplinary proceedings are not deferred, she will be faced with having to waive the constitutional rights that would otherwise be available in the criminal proceedings. The State Bar has filed a response stating that it has no objection to the request and agrees that a temporary order of suspension would strike a reasonable balance between the need for public protection and Swank's right to defend herself against the criminal charges.
Having reviewed the record, the Court agrees that Swank's request should be granted. Therefore, it is hereby ordered that Lynn McNeese Swank be suspended from the practice of law in this State during the pendency of the criminal charges against her and until further order of this Court. Swank is hereby directed to notify the State Bar's Office of General Counsel in writing within seven days of any final disposition of the criminal charges, whether by plea, verdict, dismissal, first offender probation, or otherwise. Swank is reminded of her duties pursuant to Bar Rule 4-219(c).
Suspension until further order of the Court.
All the Justices concur.